Citation Nr: 1452488	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  08-07 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to a disability rating in excess of 20 percent for the chronic orthopedic manifestations of service-connected thoracolumbar spine disability for the period prior to December 7, 2006.

3.  Entitlement to a disability rating in excess of 40 percent for the chronic orthopedic manifestations of service-connected thoracolumbar spine disability for the period from December 7, 2006 through April 23, 2007.

4.  Entitlement to a disability rating in excess of 40 percent for the chronic orthopedic manifestations of service-connected thoracolumbar spine disability for the period from April 24, 2007.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to May 1967.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. Jurisdiction of the claims file has transferred to the RO in Montgomery, Alabama.

In June 2011, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is of record. 

In September 2011, the Board remanded this appeal to the Agency of Original Jurisdiction (AOJ) for further evidentiary development.  Following the requested development, the file was returned to the Board and a decision was issued in August 2013.  In the August 2013 decision, the Board denied the claim for service connection, and granted an increased rating to 40 percent for the lumbar spine for the period from December 7, 2006 to February 26, 2007; but denied the increased ratings for the remaining periods on appeal.  In the August 2013 decision, the Board also addressed the propriety of separate compensable ratings assigned by the AOJ in an August 2012 rating decision.  

The Veteran appealed the Board's August 2013 decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2014, the parties to the appeal (the Veteran, through an attorney, and a representative from VA General Counsel) filed a Joint Motion for Remand of the Board's decision (Joint Motion).  The parties agreed that the Board's decision with respect to the service connection claim and increased ratings for the lumbar spine should be vacated, and case remanded, for further discussion of the Board's reasons and bases for its decision with respect to the claims listed on the title page.  The Veteran did not appeal the determinations regarding the separate compensable ratings for bilateral lower extremity radiculopathy and thus, the discussion herein does not address the issues of entitlement to higher ratings for bilateral lower extremities.  

Additionally, in August 2013, the Board remanded the issues of entitlement to a total disability rating based on individual unemployabilty (TDIU) and claim of entitlement to an earlier effective date for gastroesophageal reflux disease (GERD) and gastritis.  These issues were not affected by the July 2014 Joint Motion. 

Regarding the Board's August 2013 decision to allow a 40 percent disability rating for the lumbar spine for the period of December 7, 2006 to February 26, 2007, the Board inadvertently cited the February 2007 treatment record in the conclusion of law regarding the end date for the increase.  As noted in the Joint Motion, in the August 2013 Reasons and Bases, the Board cited a treatment record in April 2007 as the date that full range of motion was found for the first time following the December 7, 2006 increase.  Therefore, the Board herein corrects the period for the increased rating to reflect a 40 percent disability rating, but no higher, from December 7, 2006 through April 23, 2007.  The Board has listed the issues on the title page in accordance with the respective staged ratings.  As discussed in the Remand, the period from April 24, 2007 is remanded below. 

The Board notes that in addition to the Veteran's paper claims file, there are paperless, electronic files associated with his claim (Virtual VA and Veterans Benefits Management System (VBMS)).  A review of his Virtual VA file reveals a September 2014 Informal Hearing Presentation submitted by the Veteran's representative as well as VA outpatient treatment records not found in the paper file.  The VBMS file contains the Joint Motion.  The remainder of the documents in Virtual VA as well as those contained in VBMS are duplicative of the evidence in the paper claims file.  

The issue of entitlement to a higher rating for the lumbar spine disability for the period from April 24, 2007, is herein REMANDED to the AOJ.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The Veteran is competent to report the circumstances of his service, but his statements in regard to experiencing a neck injury during service are not credible.

2.  A neck disability is not shown to be causally or etiologically related to any disease, injury, or incident during service and is not caused or aggravated by a service-connected disability.

3.  For the period prior to December 7, 2006, the Veteran's chronic orthopedic manifestations of service-connected thoracolumbar spine disability resulted in forward flexion of 45 degrees at worst.  

4.  Resolving all doubt in favor of the Veteran, for the time period from December 7, 2006 through April 23, 2007, the Veteran's chronic orthopedic manifestations of service-connected thoracolumbar spine disability resulted in forward flexion of 30 degrees, reduced to 20 degrees with repetitive motion testing, but not unfavorable ankylosis of the entire thoracolumbar spine.


CONCLUSIONS OF LAW

1.  A neck disability was not incurred in or aggravated by the Veteran's active duty military service and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2006), (2014).

2.  The criteria for a rating in excess of 20 percent for the chronic orthopedic manifestations of thoracolumbar spine disability have not been met for the period prior to December 7, 2006.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b), 4.1-4.14, 4.71a, Diagnostic Codes 5237-43 (2014).

3.  The criteria for a rating of 40 percent, but no higher, for the chronic orthopedic manifestations of thoracolumbar spine disability have been met for the period from December 7, 2006 through April 23, 2007.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b), 4.1-4.14, 4.71a, Diagnostic Codes 5237-43 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Concerns

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet.App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet.App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, a January 2006 pre-rating letter provided notice to the Veteran regarding what information and evidence was needed to substantiate his claim for service connection for a neck disability as well as what information and evidence must be submitted by him and what information and evidence would be obtained by VA.  The Board notes that, in specific regard to the claim for service connection for a neck disability, the Veteran has not yet been provided with information pertaining to VA's assignment of disability ratings and effective dates, as required by Dingess/Hartman, supra.  However, as that claim for service connection is herein denied, no rating or effective date is being assigned so the Veteran is not prejudiced by lack of notice in that regard.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Joint Motion did not address any inadequacy with respect to notice for the service connection claim. 

In regard to the claim for an increased rating for the lumbar spine disability, a letter issued in June 2009 notified the Veteran of the general criteria for an increased evaluation for a service-connected disability and the specific criteria for rating spinal disabilities.  The letter also advised him of the general criteria for determining a disability rating and for determining the effective date of the award when an increased level of compensation is granted.  See Dingess/Hartman, 19 Vet. App. 473.  The Joint Motion did not address any inadequacy with respect to notice for the increased rating claim.

As regards the Veteran's June 2011 Board hearing, it is noted that the United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c) (2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: to explain fully the issues, and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the hearing in this case, the undersigned Veterans Law Judge discussed the evidence necessary to substantiate a claim for service connection as well as to support a claim for an increased rating.  The undersigned specifically inquired as to basis of the Veteran's contentions as to why service connection was warranted for a neck disability and why an increased rating was warranted for his lumbar spine disability; the undersigned advised that medical evidence supportive of his contentions and reflecting the current severity of his disabilities would assist him in substantiating his claims.  Accordingly, the Board finds that the Bryant duties were met, and the hearing is legally sufficient.  Given the facts of this case, the Board finds that VA has fulfilled its VCAA notification duties to the Veteran to the extent necessary.  The Joint Motion did not address any inadequacy with respect to the hearing before the Board.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, VA and private treatment records, and the reports of VA examinations conducted in October 2006 (back), December 2006 (back), October 2011 (neck), and March 2013 (neck).  The Board notes that records from the Social Security Administration (SSA) remain outstanding, but the AOJ has taken appropriate steps pursuant to 38 C.F.R. § 3.159(c)(2) to obtain them and the record reflects that they are not available.  Also of record and considered in connection with the appeal are hearing testimony and various written statements provided by the Veteran and his representative on his behalf.  In addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the paperless claims processing system revealed additional medical evidence that has been carefully reviewed by the Board.  The Board finds that no additional AOJ action is required to further develop the record in connection with any of these claims, prior to appellate consideration.

As mentioned, the Veteran was afforded VA examinations in October 2006 (back), December 2006 (back), October 2011 (neck), and March 2013 (neck).  The Board acknowledges that the October 2006 examination did not include the examiner's review of the claims file, however that examination was conducted to assess the severity of the back disability, which is described in full in the report.  The Board also acknowledges that the parties to the Joint Motion contend that the October 2006 VA examiner failed to address the Veteran's statement, made during the examination, that his "flare-ups cause his condition to get 50 percent worse."  The Board has reviewed the October 2006 examination report and finds it does not contain such a statement.  Additionally, with respect to the service connection claim, the Board acknowledges that the March 2013 VA examination was undertaken as a result of the February 2013 Remand, in pertinent part for clarification of the October 2011 VA examination report.  The Board finds that the March 2013 VA examiner substantially complied with the Board's remand directives as the examiner explained more fully why the current neck disorder was not caused or aggravated by the lumbar spine disability.  Further, all of the examination reports reflect opinions supported by adequate rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Moreover, the Joint Motion did not indicate any inadequacies with respect to the December 2006, October 2011 (neck), or March 2013 VA examination reports.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations has been met.  38 C.F.R. § 3.159(c)(4). 

As noted directly above, these issues were remanded on prior occasion.  In September 2011, the Board directed the AOJ to obtain additional VA, private, and SSA medical records as well as afford the Veteran examinations in regard to his neck and back claims.  In February 2013, the Board directed the AOJ to obtain additional VA treatment records from VA Medical Centers (VAMCs) in Tuskegee and Birmingham, obtain SSA records, and afford the Veteran an examination in regard to his neck.  As shown above, all requested development pertinent to the issues herein decided, was accomplished on remand.  Specifically, the AOJ afforded him an additional opportunity to submit private records, collected the identified private records, associated additional VA treatment record with the claims file, made appropriate - albeit unsuccessful - attempts to obtain his SSA records, and afforded him the requested examinations.  The AOJ has substantially complied with all of the remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Joint Motion did not indicate any problems with compliance with the prior remands. 

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  In regard to the specific claims herein decided, there is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims herein decided. Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration at this juncture. See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analyses 

      A. Service Connection

The Veteran primarily contends that he experiences a neck disability as the direct result of service.  Alternatively, he has indicated that his neck disability is  secondary to his service-connected lumbar spine disability.  See January 2005 claim for service connection of the neck, referred to as a "residual" of the lumbar spine disability.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in- service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology. However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Inasmuch as the evidence reflects degenerative changes - i.e. arthritis, a disease recognized as chronic under 38 C.F.R. § 3.309(a) - in the Veteran's cervical spine, the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology are applicable.

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Board notes that the provisions of 38 C.F.R. § 3.310 were amended during the pendency of the Veteran's appeal, effective October 10, 2006; however, the new provisions state that service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b).  Although the stated intent of the change was merely to implement the requirements of Allen, supra, the Board finds that the new provisions amount to a substantive change to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the Veteran as it does not require the establishment of a baseline level of disability before an award of service connection may granted.  See generally, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As an initial matter, there is no dispute that the Veteran has a current disability as he has diagnoses of cervical strain and degenerative disc disease of the cervical spine, most recently diagnosed when the Veteran was examined by VA in March 2013.  Thus, the first element of service connection is met; however, the claim fails, on a direct basis, for lack of a credible in-service neck injury.   

In this regard, the Veteran's service treatment records show that his spine was evaluated as normal at the time of separation examination in March 1967.  Self-report of medical history shows no complaints pertinent to the neck.  Examinations conducted 10-years after service, in March 1977 and May 1978 as part of later reserve testing, are similarly silent in regard to the neck.  However, during active duty, the Veteran was seen for complaints pertinent to his back on several occasions, including in April 1967, when he was diagnosed with a muscle strain of the back after he slipped while playing ping pong.  

In reaching the conclusion that the Veteran does not have a credible in-service neck injury, the Board has considered the Veteran's various statements to his treatment providers and in support of his claim, that he injured his neck in service but the Veteran's service treatment and examination records do not support his contentions that he had neck pain while on active duty.  There are no recorded complaints or treatment for neck pain in service.  The Board acknowledges the Veteran's statement that he did not have sufficient time in between the April 1967 injury and his discharge from service to report neck symptoms, however, the Board observes that he had approximately a month between those events.  Moreover, he did not report any neck symptoms in the Reserve examinations dated in March 1977 or May 1978 and the private medical evidence of record does not reflect any neck symptoms until 1991.

Although a Veteran is generally considered competent to report his or her symptoms (Layno v. Brown, 6 Vet. App. 465, 469 (1994)), the Board finds the Veteran's contentions regarding an in-service injury and/or neck pain, are not credible due to inconsistency and implausibility.  Specifically, his reports of when he started to experience neck pain are inconsistent with the contemporaneously-reported medical evidence of record and the Board finds it implausible that he would have experienced neck pain since 1967, but not reported it at examinations in 1977 and 1978.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); See Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care"). Moreover, contemporaneous evidence has greater probative value than subsequently reported history.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).  The Veteran has also made conflicting statements about when neck pain first manifested: during service; after service; in 1991; and in approximately 1976 (about 10 years after active duty).  For these reasons, the Board finds that the Veteran's statements regarding the alleged in-service neck injury are not credible and there is no showing of any chronic neck disability in service.  

In reaching this conclusion, the Board has also considered the reports of private physicians which appear to link the current disability to an alleged in-service event or injury.  For example, the Board has considered the October 2003 private treatment record in which the private physician stated that he "has a history of trauma in the arm to his neck and I feel like this is probably related to that."  It is unclear when the alleged trauma occurred, and the examiner appears to rely on the Veteran's statements regarding the history of his injury.  The Veteran's statements regarding the history of his neck complaints, as has been shown above, have been determined to be not credible.

The Board has also considered the September 2005 letter from the Veteran's private physician which states that the Veteran had chronic and recurring neck pain that "he feels is related to an injury suffered while in the armed services" and, because his x-rays showed degenerative changes, it "certainly could be consistent with his prior injury."  Again, the examiner appears to rely on the Veteran's statements regarding the history of his injury.  The Veteran's statements regarding the history of his neck complaints have been determined to be not credible.

As specifically requested by the Joint Motion, the Board has also considered the May 2013 private chiropractor's opinion that the Veteran suffers neck issues due to service injury.  The Board acknowledges the private chiropractor's explanation that her conclusion was based on several factors including X-ray evidence, medical information from other civilian physicians, and a December 2011 MRI report noting scar tissue calcification, and the amount of damage at C4-C6 noted on X-ray that was not indicative of normal wear and tear and aging.  The private chiropractor also noted that there was no evidence of any other injury or trauma to the Veteran's neck during the 40+ year history, that there was no evidence of a workman's compensation injury or an auto accident.  The private chiropractor also opined that the Veteran's neck condition was not the result of a familial propensity or predisposition on normal wear and tear.  

The Board is not persuaded by the May 2013 private chiropractor's note regarding the lack of evidence of workman's compensation injury or an auto accident.  She failed to address a post-service on-the-job injury which occurred in 1990.  Significantly, the private chiropractor did not discuss the physical demands of post-service employment (factory work and construction), which the March 2013 VA examiner found were more likely the cause of the Veteran's current neck disability.  

Although multiple private physician letters attest that the Veteran attributes his neck disability to an in-service event, the opinions based upon the facts which have been found to be not credible and for which there is no evidentiary basis, have no probative value.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The Board notes that, in the September 2005 letter, the private physician's opinion that because x-rays showed degenerative changes, the current disability "certainly could be consistent with his prior injury" is speculative in nature.  Medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  Jones v. Shinseki, 23 Vet. App. 382, 389-90 (2010); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Goss v. Brown, 9 Vet. App. 109, 114 (1996); Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521 (1996).  Applicable regulations also provide that a finding of service connection may not be based on a remote possibility.  See 38 C.F.R. § 3.102.

Additionally, the Board acknowledges the May 2013 opinion is essentially based on the Veteran's statement to her, as well as his statements to his other civilian physicians, of an in-service event.  As the Board has found such statement not credible, the opinion has no probative value.   See LeShore, 8 Vet. App. at 409 (1995).

The opinions provided by the VA examiners in October 2011 and March 2013 are the most probative medical evidence of record as to the etiology of the Veteran's neck disability.  The March 2013 examiner opined that the cervical disability did not exist in service because, if it had, it would have been pronounced enough that the Veteran would have observed it; the cervical disability did not exist in service because the medical evidence of record reflects that cervical disability did not exist until 1991 and that disability was the result of more recent trauma.  For these reasons, the Board finds the opinions of the 2011 and 2013 VA examiners constitute competent and probative evidence of the lack of an etiological relationship between the Veteran's neck disability and any incident of his service.

It naturally follows that the Board also finds it not credible that the Veteran had continuity of symptomatology since service, as it finds that his neck symptoms did not actually begin in service.  Thus, there is no showing of continuity as to satisfy 38 C.F.R. § 3.303 (b).  The Veteran cannot support his claim on the basis of his own assertions of continuity of symptomatology, alone.  See Walker, 708 F.3d 1331.

The first documented reports of neck pain, are in 1991, over 24 years after service discharge.  Moreover, the Veteran has not consistently reported continuity of symptomatology.  For example, in August 2003, the Veteran reported for VA treatment of back and neck pain.  He informed the treating physician that he had a 27 year history of neck pain but that he had experienced back disability since service.  At that time, he had been out of service for 46 years. 
 
Further, the Veteran is not entitled to service connection on a presumptive basis as the Board finds that the first credible neck symptoms were not reported until 1991, i.e., not within one year of service.  Moreover, the Veteran was not diagnosed with a chronic disability that would have met the requirements for a 10 percent disability rating, (i.e., painful degenerative disc disease in the cervical spine) within one year of service.  For these reasons, the claim fails on a presumptive basis. 

As discussed above, the Board has also considered whether the Veteran's neck disorder could have been caused or aggravated by his service-connected lumbar spine disability, but finds that it was not.  The claim fails on a secondary basis as there is no evidence that the Veteran's current neck disorder was caused or aggravated by the service-connected lumbar spine disability.

The Board finds that the Veteran's current neck disorder is not secondary to the lumbar spine disability.  In reaching this conclusion, the Board notes the October 2011 VA opinion that the Veteran's neck disorder is not likely due to, aggravated by, or the result of, the lumbar spine disability.  The October 2011 VA examiner reasoned that there was no medical documentation of a cause and effect relationship between the Veteran's service-connected lumbar spine disability and the cervical spine and noted that the two affected portions of the spine are anatomically unrelated.  

The March 2013 VA examiner opined that no current cervical disability began as a result of the service-connected back disability.  In regard to any relationship to, to include aggravation by, the lumbar spine disability, the examiner noted that the misalignment of the lumbar portion of the spine is not "significant enough for the transmission effects to the C spine."  Further, as discussed above, the examiner opined aging and the physical demands of post-service employment were more likely the cause of his current neck disability.

As noted above, the Board finds that the opinions provided by the VA examiners in October 2011 and March 2013 are the most probative medical evidence of record as to the etiology of the Veteran's neck disability.  Regarding secondary service connection, the March 2013 examiner provided a fully articulated medical opinion, addressing the theory of entitlement and providing medical rationale as follows: the cervical and lumbar spine disabilities are not etiologically related because those spinal portions are anatomically distinct and the lumbar disability is not pronounced enough to result in transference to the cervical spine.  For these reasons, the Board finds the opinions of the 2011 and 2013 VA examiners constitute competent and probative evidence of the lack of an etiological relationship between the Veteran's neck disability and any incident of his service.

The Board has also considered the Veteran's statements regarding the etiology of his cervical spine disorder and finds that they are contradictory.  In this regard, when he filed his initial claim, he indicated that his neck disorder was a residual of his lumbar spine disability.  Similarly, in August 2003, he did not relate his neck pain back to service, but rather to a period dating many years after service separation.  Then, in statement made to treatment providers from January 2006 to May 2013, he reported that his neck pain began following an injury in service.  As discussed above, the Board has found the Veteran's statements regarding the initial incurrence of neck pain and/or neck injury in service, to be not credible.  Moreover, the Veteran is not competent to render an opinion as to the etiology of his neck disorder.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, etiology of a cervical spine disorder falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

The Board has considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a neck disability.  As such, the benefit-of-the-doubt doctrine is not applicable to this issue and the claim must be denied.  38 U.S.C.A. § 5107.

      B. Increased Ratings

For the following reasons, the Board has determined that the Veteran's lumbar spine disability warrants staged ratings.  The periods prior to April 23, 2007 are decided herein.  For the reasons discussed in the Remand below, the disability rating for the period from April 24, 2007 remains on appeal and is remanded for further development.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran's lumbar spine disability is rated pursuant to Diagnostic Code 5237, pertinent to lumbosacral strain.  38 C.F.R. § 4.71a, Diagnostic Codes 5237-5243 (2014).  However, the Board notes that he has also been diagnosed with degenerative changes, arthritis, of the spine.  Diagnostic Code 5003 provides the rating criteria for degenerative arthritis.

The provisions of Diagnostic Code 5003 mandate that arthritis be rated on the basis of limitation of motion.  However, when the limitation of motion of a joint is non-compensable under the appropriate portion of the Schedule for Rating Disabilities, a 10 percent rating can be assigned for each major joint affected by limitation of motion, to include painful motion, caused by degenerative arthritis established by x-ray.  38 C.F.R. § 4.59; Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991). However, a veteran is not entitled to separate compensable disability awards for both arthritis (under Diagnostic Code 5003) and limitation of motion (under another diagnostic code) in the same joint.  Hicks v. Brown, 8 Vet. App. 417 (1995); Lichtenfels, 1 Vet. App at 488.  Pursuant to 38 C.F.R. § 4.45(f), the lumbar vertebrae are considered a group of minor joints that is ratable on a parity with a major joint.  As the Veteran is already in receipt of a compensable disability rating based on limitation of motion, he cannot be awarded a separate rating for his lumbar spine arthritis.  Id.

Spinal disabilities are generally rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), which applies to Codes 5235 to 5243, unless Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome (IVDS). 38 C.F.R. § 4.71a.

The Formula for Rating IVDS Based on Incapacitating Episodes provides for a 60 percent rating when there are incapacitating episodes of IVDS having a total duration of at least six weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.

Under the General Rating Formula, the following pertinent evaluations are to be assigned for spinal disabilities with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 40 percent evaluation is warranted where there is forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula.  Additionally, Note (1) of the rating criteria also directs that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, should be evaluated under an appropriate diagnostic code.  Id. at Note (1).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. See 38 C.F.R. § 4.71a , General Rating Formula Note (2); Plate V.  Disabilities of the thoracolumbar and cervical spine segments are to be rated separately except when there is unfavorable ankylosis of both segments. In the decision above, the Board denied service connection for cervical spine disability.

As history, the Veteran was awarded service connection for arthralgia of the lumbosacral spine in a May 2003 rating decision on the basis of the opinion of a March 2003 VA examiner that his current back symptoms were more likely than not related to in-service injury.  The RO assigned an initial 10 percent disability rating, effective February 2002.  The Veteran requested an increased disability rating for his lumbosacral spine disability in June 2003, submitting additional medical evidence.  In a March 2004 rating decision, the RO continued the 10 percent rating.  The Veteran responded by mailing additional evidence (specifically, the report of a December 1, 2003 VA spinal evaluation) in support of his claim for an increased disability rating.  In May 2004, the RO issued another rating action granting a 20 percent disability rating, effective December 1, 2003.  The Veteran did not appeal the May 2004 rating decision.  There is no dispute that the present issue on appeal arises from a claim for an increased evaluation that was received by VA in October 2005. 

Period prior to December 7, 2006

During the period prior to December 7, 2006, the Veteran's lumbar spine disability was rated as 20 percent disabling.  The Board finds that the disability does not warrant a higher rating during this period. 

In this regard, despite the Veteran's complaints, pain did not result in limitation of flexion to 30 degrees or less, or ankylosis, at any time during the period prior to December 7, 2006.  In reaching this conclusion, the Board has considered the Veteran's VA outpatient treatment records, private treatment records, and the October 2006 VA examination report.  

A January 2006 MRI revealed diffuse, moderately advanced facet arthropathy with mild degeneration of the lower lumbar spine.  The Veteran reported recurrent back and neck pain to a private physician in January 2006.  The physician also noted urinary changes, but referenced enlarged prostate.  In April 2006, the Veteran reported for VA treatment of neck and back pain as well as stiffness and numbness in his upper and lower extremities.  An in-office evaluation revealed "essentially normal" reflexes and "good" motor strength as well as normal light touch sensation, proprioception, and vibration.

The Veteran was afforded a VA examination in October 2006.  The examiner reported the injury and treatment history reported by the Veteran as no claims file was available for review at that time.  The summary reflects that he reported injuring his back in service and experiencing gradually worsening back pain since that time.  The examiner wrote that the Veteran denied radicular symptoms. Examination revealed a slightly antalgic gait, extension to 30 degrees, and flexion to 45 degrees; these measurements did not alter after repetitive motion testing and there was no additional loss of motion due to weakness, fatigability, or incoordination.  Motor and sensory function was normal, but reflexes were absent at the knees.  At the time of the examination, there was no sign of any muscle spasm. The examiner ordered an x-ray of the spine and subsequently noted that the "appearance [was] unchanged from 12/1/03."

The parties to the Joint Motion contend that the October 2006 VA examiner failed to address the Veteran's statement, made during the examination, that his "flare-ups cause his condition to get 50 percent worse."  The Board has reviewed the October 2006 examination report and finds it does not contain such a statement.  

After considering the foregoing evidence, the Board finds that the Veteran is not entitled to a rating in excess of 20 percent at any time prior to December 7, 2006, based on the General Formula for Diseases and Injuries of the Spine.  In this regard, there is no indication that the Veteran's lumbar spine disability resulted in thoracolumbar spinal flexion measured at or less than 30 degrees.  Further, no ankylosis was documented during this period.  Thus, a rating in excess of 20 percent is not warranted under the General Formula for Diseases and Injuries of the Spine.

Further, the Veteran is not entitled to a higher rating based on limitation of function during the period prior to December 7, 2006.  In this regard, a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  During the period prior to December 7, 2006, the Veteran consistently complained of low back pain and reduced movement as reflected by his VA and private treatment records as well as in the October 2006 VA examination report.  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath, supra.  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).

Thus, in regard to the Veteran's complaints of pain, the Board observes that, although pain may cause functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss. Id.; see 38 C.F.R. § 4.40.  VA treatment records and VA examinations do not reveal additional functional impairment, including limitation of motion, on account of pain, etc, that is not already contemplated by the assigned 20 percent rating.  Burton v. Shinseki, 25 Vet. App. 1 (2011); 38 C.F.R. § 4.59.  The Board acknowledges that the October 2006 VA examiner indicated that there was "no repetitive use component in his history;" however, a remand for further clarification of this notation would not result in a higher rating for the Veteran.  In this regard, the VA examiner noted that there was no additional limitation of motion due to weakness, fatigability, or incoordination during the examination.  In other words, the October 2006 VA examiner considered the DeLuca provisions and determined that there was no additional limitation of motion.  For these reasons, a higher rating is not warranted for the period prior to December 7, 2006 even in consideration of painful motion and other factors such as weakness, fatigability, lack of endurance, and incoordination.

The Board has also considered whether the Veteran is entitled to a higher rating during this period, for Intervertebral Disc Syndrome or a separate rating for objective neurologic abnormalities, but as discussed below, finds he is not. 
 


The period from December 7, 2006 through April 23, 2007

In its August 2013 decision, the Board found that a rating of 40 percent for chronic orthopedic manifestation of a thoracolumbar spine disability were met from December 7, 2006 to February 26, 2007.  The Board's basis for the end date was the date of the treatment record in which the Veteran had full range of motion of the lumbar spine.  As noted in the Joint Motion, the Board inadvertently cited the February 2007 treatment record in the conclusion of law regarding the end date for the increase, but in the Reasons and Bases, indicated a treatment record in April 2007 as the date that full range of motion was found for the first time following the December 7, 2006 increase.  Therefore, the Board herein corrects the date of the increase to reflect a 40 percent disability rating, but no higher, from December 7, 2006 through April 23, 2007. 

The increase to 40 percent for the limited time period described above was based upon a number of factors.  Upon VA examination conducted on December 7, 2006, range of motion testing showed forward flexion of the lumbar spine to 30 degrees, decreasing to 20 degrees after five repetitions, with pain as the limiting factor at the end of the range of motion.  The Veteran could extend his back to 20 degrees.  He reported a gradually worsening back pain.  Although the Veteran stated that his back pain "bothers him with his activities of daily living," he said that he did "not think it affects him much in his employment."  

Notes from a February 26, 2007 private medical appointment show muscle strength and reflexes were normal and there was no sensory deficit.  An April 24, 2007 private treatment note shows degenerative changes in the back as documented by MRI, but no evidence of stenosis or nerve root compression.  The range of lumbar motion was described as "full, but somewhat painful."  Sensation, muscle strength, and reflexes were normal.  Although not stated, it is clear that the spine was not ankylosed as motion was full.

As the December 2006 VA examiner measured the Veteran's lumbar flexion at 30 degrees and reported that flexion decreased to 20 degrees after repetitive motion testing, the Board resolves all doubt in the Veteran's favor and finds that his lumbar spine disability most closely resembles the criteria for a 40 percent disability rating from the date of that examination through April 23, 2007, the day before his private physician observed full range of spinal motion.  

No higher rating is warranted for that time frame because there is no evidence of any ankylosis, as required for a 50 or 100 percent disability rating.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

The Deluca provisions are not for consideration where the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  See Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  The December 2006 VA examination as well as VA and private treatment records were negative for ankylosis and the Veteran retained range of motion during this period.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992) (indicating that ankylosis is complete immobility of the joint in a fixed position, either favorable or unfavorable).  A rating in excess of 40 percent during this period is therefore not warranted.  

Other considerations for both periods

The Board has also considered whether the Veteran's service-connected lumbar spine disability has resulted in incapacitating episodes as described under Diagnostic Code 5243 at any time prior to April 24, 2007.  However, not only has the Veteran not reported any incapacitating episodes, but treatment records and the VA examination reports, dated during the periods prior to December 7, 2006 as well as from December 7, 2006 through April 23, 2007, do not indicate a diagnosis of IVDS or physician prescribed bed rest.  Thus, higher evaluations are also not assignable under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes for the period for either period prior to April 23, 2007.

In addition to considering the orthopedic manifestations of a back disability, VA regulations also require that consideration be given to any associated objective neurologic abnormalities, which are to be evaluated separately under an appropriate diagnostic code.  As discussed above, the Veteran has been granted separate compensable ratings for the bilateral lower extremities and according to the Joint Motion, the propriety of those ratings and effective dates are not at issue.  

The Board has also considered whether the Veteran is entitled to any other separate compensable ratings for other neurologic abnormalities, such as a bowel or bladder disorder.  However, a separate rating is not warranted.  In this regard, the Board acknowledges that there is evidence of genitourinary dysfunction in the claims file during the periods addressed herein.  See e.g. January 2006 private treatment record which noted urinary changes, but referenced enlarged prostate.  However, the Veteran has not alleged, and the evidence does not show, that he has any such bladder or bowel impairment as a result of his service-connected back disability, during the period decided herein.  Moreover, although an October 2012 VA addendum report, dated subsequent to the periods at issue here, noted that erectile dysfunction has been observed, such dysfunction was correlated to use of Zoloft.  There is no indication that the Veteran experienced erectile dysfunction due to his lumbar spine disability at any time during the periods prior to April 24, 2007.  Although the Board considered the applicability of the benefit of the doubt doctrine, the preponderance of the evidence is against finding any neurologic disabilities, other than bilateral lower extremity radiculopathy, associated with the Veteran's lumbar spinal disability during the periods in question, so that doctrine is not applicable.  38 U.S.C.A. § 5107.

In reaching these conclusions, the Board has considered the Veteran's statements that he is entitled a higher rating for the periods in question; however, the Board places a higher probative value on the objective evidence of record.  While the Board may consider the Veteran's subjective statements regarding the severity of his disabilities, the Board notes that with respect to the Rating Schedule, the criteria set forth therein generally require medical expertise which the Veteran has not been shown to have.  See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012).  Furthermore, the Board finds the objective medical findings and opinions provided by the experts of record should be accorded the greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches . . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators . . .").

For the foregoing reasons, the Board finds that the staged ratings, pursuant to Hart, supra are most appropriate here such that the Veteran's service-connected lumbar spine disability is rated 20 percent disabling for the period prior to December 7, 2006, and 40 percent for the period from December 7, 2006 through April 23, 2007.

The above determinations are based upon consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that at no point pertinent to these periods at issue has the Veteran's lumbar spine disability been shown to be so exceptional or unusual to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b) (1).  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  The Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 38 C.F.R. § 3.321 is a three-step inquiry.

First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found inadequate, the Veteran is considered to have an exceptional disability picture and the Board must determine whether the disability results in factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected lumbar spine disability with the established criteria found in the rating schedule.  The Board finds that the lumbar spine disability at issue is fully addressed by the rating criteria under which it is rated.  In this regard, the 20 percent rating assigned prior to December 7, 2006 and the 40 percent rating assigned from December 7, 2006 through April 23, 2007, contemplate the overall functional loss from the Veteran's symptomatology attributable to his back, to include limitation of motion, pain, and spasms.  The parties to the Joint Motion contend that the October 2006 VA examiner failed to address the Veteran's statement, made during the examination, that his "flare-ups cause his condition to get 50 percent worse."  The Board has reviewed the October 2006 examination report and finds it does not contain such a statement.  

There are no symptoms recorded in the multiple examinations of his service-connected lumbar spine disability that are not addressed by the rating schedule and the rating schedule provides for disability more severe than experienced by the Veteran, to include ankylosis of the spine and weeks of incapacitation.  

Further, the Board notes that, pursuant to Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Here, however, the Veteran's spine disability is appropriately rated as a single disability.  As discussed above the propriety of separate compensable ratings for bilateral lower extremity radiculopathy is not at issue.  As the Board has fully considered all pertinent symptoms in evaluating the disability, and the evaluation of multiple service-connected disabilities is not presently at issue, the Board finds that the holding of Johnson is inapposite here.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability during the periods prior to April 23, 2007.  As such, the rating schedule is adequate to evaluate his disability picture and referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell, 9 Vet. App. at 338-39; Floyd, 9 Vet. App. at 96.


ORDER

Service connection for a neck disability is denied.

A rating in excess of 20 percent for the chronic orthopedic manifestations of the thoracolumbar spine disability prior to December 7, 2006, is denied.

A 40 percent evaluation is granted for the chronic orthopedic manifestations of the thoracolumbar spine disability from December 7, 2006 through April 23, 2007.


REMAND

Regarding the remaining claims on appeal, although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).

In the July 2014 Joint Motion, the parties indicated that the Board should consider whether the Veteran should be afforded a new VA examination to address range of motion findings during a flare-up or whether a medical opinion should be obtained  addressing the degree of additional range-of-motion lost during flare-ups.  In this regard, the parties noted that the Veteran reported flare-ups with weather changes or aggravation during the October 2011 VA examination but the October 2011 VA examiner did not address whether the Veteran had additional limitation of function of his thoracolumbar spine during reported flare-ups with weather changes and/or aggravation.  The Board acknowledges that would be impossible to arrange for a VA examination to coincide with flare-ups due to weather and it is unclear what type of activity would aggravate the Veteran's back such that it would flare-up.  However, upon further review of the October 2011 VA examination report regarding the lumbar spine, and in consideration of the points raised in the Joint Motion, the Board finds that clarification is required regarding the October 2011 VA examiner's findings in reference to limitation of function.  To that end, on Remand, clarification should be obtained regarding whether the limitations of function cited following repetitive testing at the October 2011 VA examination are equivalent to the limitation of function that would be expected during a flare-up.  To the extent possible, a medical opinion addressing the degree of additional range of motion lost during flare-ups should be obtained, consistent with the Joint Motion.  

Further, given the fact that more than three years have passed since the Veteran was last afforded a VA examination, the Board finds that a more contemporaneous VA examination, with findings responsive to the applicable rating criteria and evidence addressing the functional impairment caused by the service-connected lumbar spine disability, is needed to render a fully informed decision as to the increased rating claims on appeal.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous); Friscia v. Brown, 7 Vet. App. 294 (1994) (VA's duty to assist requires that VA obtain an examination that includes an opinion on the effect of the Veteran's service-connected disabilities on her ability to work).  To the extent that the Veteran is able to offer insight regarding the circumstances that "aggravate" his lumbar spine in order to determine whether it might be possible to evaluate the Veteran's disability during a flare-up, such should be considered.  

The clinician assigned to reexamine the Veteran should also address the points for clarification cited above.  If the examiner assigned to reexamine the Veteran is unable to answer the aforementioned questions regarding the October 2011 examination report, the file should be returned to the October 2011 VA examiner for further clarification.

Finally, the Board notes that the evidentiary record contains VA outpatient treatment records dated to April 2013, from the Birmingham VA medical center (VAMC).  On remand, any outstanding VA treatment records dated from April 2013 to the present should be obtained and associated with the record.  The Veteran should also be offered the opportunity to submit authorization and consent forms to obtain additional, outstanding private treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA treatment records from the Birmingham VAMC dated from April 2013.  All reasonable attempts should be made to obtain any identified records.  If any records are unavailable, the AOJ should follow the provision in 38 C.F.R. § 3.159(e) regarding Federal records.

2.  Provide the Veteran an additional opportunity to identify and provide authorization and consent to obtain additional available private treatment records related to the service-connected lumbar spine.  If any records are unavailable, the AOJ should follow the provision in 38 C.F.R. § 3.159(e) regarding private records.

3.  Once all records have been associated with the claims file, or it has been determined that either the records do not exist or that further efforts to obtain them would be futile, schedule the Veteran for an appropriate VA examination so as to determine the current level of severity of his lumbar spine disability. The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All necessary tests should be conducted.

a.  The examiner should describe the nature and severity of all manifestations of the Veteran's lumbar spine disability.  In this regard, the examiner should record the range of motion observed on clinical evaluation, in terms of degrees of extension, forward flexion, left and right lateral flexion, and left and right rotation.  If there is clinical evidence of pain on motion, the examiner should indicate the degree of flexion, extension, and/or rotation at which such pain begins.  Then, after reviewing the Veteran's complaints and medical history, the examiner should render an opinion, based upon his or her best medical judgment, as to the extent to which the Veteran experiences functional impairments such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, and should portray these factors in terms of degrees of additional loss in range of motion (beyond that which is demonstrated clinically), if feasible.

If range of motion is not possible, the examiner should indicate whether the Veteran has unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine. 

b.  The examiner should also state whether the Veteran's service-connected lumbar spine disability is manifested by any neurological impairment other than the bilateral lower extremity radiculopathy which is no longer on appeal, and, if so, which nerves are involved, and the extent of the impairment.  The examiner should specifically indicate whether the Veteran has bowel or bladder impairment or any other neurologic disability as a result of his lumbar spine disability.

c.  The examiner should also state whether the Veteran has intervertebral disc syndrome (IVDS).  If so, state whether IVDS results in incapacitating episodes, and if so, the duration of the episodes over the past 12 months.

d.  The examiner should review the October 2011 VA examination report regarding the additional loss of function following repetitive testing and quantify in terms of degrees if possible.  In other words, is the Veteran's cited loss of function akin to loss of forward flexion to 30 degrees or less, or unfavorable ankylosis of the thoracolumbar spine, or unfavorable ankylosis of the entire spine.  

e.  If the clinician assigned to complete the current VA examination is unable to render opinions regarding the notations made in the October 2011 VA examination report, return the file to the October 2011 VA examiners for an addendum opinion.  If the examiner is no longer available, such should be documented in the file.  

A complete rationale must be provided for any opinion provided.

4.  After all of the above actions have been completed, readjudicate the claims on appeal.  If the claim remains denied, issue to the Veteran and his representative a supplemental statement of the case that addresses all evidence added to the record since the April 2013 SSOC, and afford the appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).







____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


